IN THE UNITED STATES COURT OF APPEALS
                               FOR THE FIFTH CIRCUIT



                                           No. 00-31448
                                         Summary Calendar



MACK HENRY RICHARDSON,

                                                                              Plaintiff-Appellant,

                                               versus

FEDERAL BUREAU OF INVESTIGATION,

                                                                              Defendant-Appellee.

                       __________________________________________

                          Appeal from the United States District Court
                             for the Western District of Louisiana
                                    USDC No. 00-CV-1499
                       __________________________________________
                                        June 22, 2001


Before EMILIO M. GARZA, STEWART and PARKER, Circuit Judges.

PER CURIAM:*

       Mack Henry Richardson appeals the district court’s dismissal for failure to state a claim of

his civil lawsuit against the Federal Bureau of Investigation (“FBI”), pursuant to 18 U.S.C.

§ 925A and 5 U.S.C. § 522a(g)(1)(C), arising out of his inability to reacquire firearms as a result of

his 1973 felony conviction. Richardson argues that he was improperly denied the right to acquire

weapons because the Louisiana Constitution restored his civil rights. He also argues that the district

court erred in determining that the FBI was exempt from suit under the Privacy Act.




       *
           Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
       Having conducted a de novo review, (see Jackson v. City of Beaumont Police Dep’t, 958 F.2d

616, 618 (5th Cir. 1992)), we conclude that for substantially the same reasons articulated by the

district court in its dismissal order, the district court’s judgment is AFFIRMED.




                                                 2